Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10, 12-14, 16, 21-24, 26, and 27 are pending.  Claims 11, 15, 17-20, and 25 have been canceled.  Note that, Applicant’s amendment and arguments filed 11/7/22 have been entered.  
Applicant’s election without traverse of Group I, claims 1-12 and 16-19 in the reply filed on March 28, 2022, is acknowledged.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 28, 2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7, 2022, has been entered.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 7/5/22 have been withdrawn:
	The rejection of claim 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been withdrawn. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-14, 16, 21-24, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to instant claims 1 and 23, these claims are vague and indefinite in that it is unclear what is meant by “free from a dishwashing detergent” and “free from a detergent”, respectively.  Note that, the Examiner asserts that the specification provides no guidance or definition with respect to the terms “free from a dishwashing detergent” and “free from a detergent” and in the absence of such guidance or definition, one of ordinary skill in the art would not be able to determine the metes and bounds of the claimed invention.  For example, while surfactants are generally considered detergents, other ingredients present in cleaning compositions also may be considered as detergents, such that it is unclear which components fall within and outside the scope of “free from a dishwashing detergent” and “free from a detergent”.  Clarification is required.  Note that, instant claims 2-10, 12-14, 16, 21, 22, 24, 26, and 27 have also been rejected due to their dependency on claims 1 and 23.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, 12, 16, 21-24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Boutique et al (US 2017/0166846).
Boutique et al teach a multi-compartment water-soluble unit that includes a water-soluble film, where a first composition includes a solid composition and a second compartment includes a liquid composition.  See Abstract.  The term solid includes powders, granules, particules, solids, etc., and the term liquid includes liquids, gel, paste, dispersion, etc.  See paras. 33-36.  The solid composition may comprise a cleaning active such as bleach, enzymes, surfactant, polymers, chelants, perfumes, or a mixture thereof.  The solid may contain any further cleaning ingredients.  See paras. 40-45.   The second compartment may contain a variety of actives such as surfactants, polymers, perfumes, bleaches, enzymes, etc., wherein the composition may contain any further adjunct ingredients.  See paras. 60-63.  The second composition, the first composition, or any combination thereof may contain a chelating agent in amounts from at least 25% by weight, preferably at least 40% by weight, and includes HEDP, citric acid, a citrate salt, etc.  See paras. 93-99.  The composition may contain a variety of surfactants such as anionic surfactants, nonionic surfactants, etc.  See paras. 103-108.  The multi-compartment has a weight ratio of the first compartment to the second compartment of about 1:1 to about 1:25.  See claim 3.  
Boutique et al do not teach, with sufficient specificity, a water-soluble article containing a first part, a second part, a buffer system, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a water-soluble article containing a first part, a second part, a buffer system, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Boutique et al suggest a water-soluble article containing a first part, a second part, a buffer system, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Claims 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jacques Kamiel Thoen et al (US 6,548,473).
Thoen et al teach a detergent table containing a compressed solid body portion and at least one non-compressed solid body portion, wherein at least one portion contains at least one detergent active, wherein the ratio of the non-compressed portion to the compressed portion is from about 1:50 to about 4:1 by area.  See Abstract.  The detergent tablets are preferably between 15 grams and 110 grams in weight and the weight ratio of the compressed portion to the non-compressed portion is generally greater than 1:1.  See column 4, lines 1-65.  The compressed and noncompressed portion may contain detergent actives such as builders, dispersant polymers, surfactants, bleaching agents, etc.  The noncompressed portion may contain particulates, such as powders or granules.  The portions may contain various components which may have different densities.  See column 7, lines 1-60.  A coating layer which may be polyvinyl acetate, polyethylene glycol, etc., may be used to encapsulate (i.e., wrap), the detergent tablet.  See columns 9 and 10.  Detergent surfactants may be used in amounts from 0.5 to about 50% by weight and include nonionic, anionic surfactants, etc.  See column 14, lines 30-69.  Builders may be used in amounts from about 1% to about 80% by weight and include citric acid, sodium citrate, etc.  See columns 24-26.  Thoen et al exemplify tablets in which the compressed portion is compressed at a pressure of 13 KN/cm2.  Specifically, Thoen et al teaches tablets containing a compressed portion containing 1.5% nonionic surfactant, 12% sodium perborate, etc., and a noncompressed portion containing 6% citric acid, 40% citrate, etc., wherein the noncompressed portion is encapsulated with a coating layer, and wherein the ratio of A:B is 2:1 and has a total weight of 27 grams.  See column 56, lines 1-69.  
Thoen et al do not teach, with sufficient specificity, a water-soluble article containing a first part, a second part, a buffer system, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a water-soluble article containing a first part, a second part, a buffer system, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Thoen et al suggest a water-soluble article containing a first part, a second part, a buffer system, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boutique et al (US 2017/0166846) as applied to claims 1-8, 10, 12, 16, 21-24, 26, and 27 above, and further in view of Brooker et al (US 2006/0172910).
Boutique et al are relied upon as set forth above.  However, Boutique et al do not teach the specific weight of the unit dose product as recited by the instant claims.  
Brooker et al teach a machine cleaner product in the form of a water-soluble single- or multi-compartment pouch.  See Abstract.  The total weight of the pouch is from about 10 to about 30 grams.  See para. 28.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate the pouch as taught by Boutique et al to have a total weight, for example, of 15 grams, with a reasonable expectation of success, because Brooker et al teach the formulation of a similar unit dose article at a weight of 15 grams and further, Boutique teaches the formulation of a wide variety of pouches with different ingredients.  
Response to Arguments
With respect to the rejection of the instant claims using Boutique et al or Thoen et al, Applicant states that instant claims 1 and 23 have been amended to recite “free from a dishwashing detergent” and “free from a detergent”, respectively, while Boutique et al or Thoen et al teach detergent compositions.  In response, note that, the Examiner asserts that the phrases recite “free from a dishwashing detergent” and “free from a detergent” are indefinite for the reasons set forth above.  Additionally, the Examiner asserts that while Boutique et al and Thoen et al mention the use of surfactants, neither reference requires the use of surfactants, wherein surfactants are generally considered detergents and/or detergent compounds.   For example, Boutique et al clearly teach a multicompartment pouch containing a first compartment comprising a solid and a second compartment comprising a liquid.  Additionally, Boutique et al broadly teach that the solid composition contains a cleaning active, wherein the cleaning active is preferably a enzyme, bleach, a chelant, or a mixture thereof, and that the second compartment contains a cleaning active which may be selected from a surfactant, polymers, perfumes, bleaches, enzymes, or a mixture thereof (See para. 43 and 60 of Boutique et al), such that surfactants are not a required component.  Therefore, the Examiner asserts that Boutique et al or Thoen et al clearly suggest compositions which do not contain surfactants and would fall within the scope of “free from a dishwashing detergent” and “free from a detergent” as recited by the instant claims.  Thus, the Examiner asserts that the teachings of Boutique et al or Thoen et al are sufficient to render the claimed invention obvious under 35 USC 103.    
	With respect to the rejection of instant claim 9 under 35 USC 103 using Boutique et al in view of Brooker et al, Applicant states that the teachings of Boutique et al are not sufficient to suggest the claimed invention and that the teachings of Brooker et al are not sufficient to remedy the deficiencies of Boutique et al.  In response, note that, the Examiner asserts that the teachings of Boutique et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Brooker et al is analogous prior art relative to the claimed invention and Boutique et al and that one of ordinary skill in the art clearly would have looked to the teachings of Brooker et al to cure the deficiencies of Boutique et al with respect to instant claim 9.  Brooker et al is a secondary reference relied upon for its teaching of the specific weight of the unit dose product as recited by the instant claims. The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to formulate the pouch as taught by Boutique et al to have a total weight, for example, of 15 grams, with a reasonable expectation of success, because Brooker et al teach the formulation of a similar unit dose article at a weight of 15 grams and further, Boutique teaches the formulation of a wide variety of pouches with different ingredients.  Thus, the Examiner asserts that the teachings of Boutique et al in view of Brooker et al are sufficient to render the claimed invention obvious under 35 USC 103.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/December 3, 2022